Citation Nr: 1644788	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-46 967A	)	
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post arthroscopy of the right knee with degenerative joint disease with post-surgical scarring, manifested by limitation of flexion, prior to February 19, 2015.

2.  Entitlement to a separate compensable rating for subluxation of the knee prior to August 5, 2013.

3.  Entitlement to a rating in excess of 60 percent for total right knee arthroplasty, from April 1, 2016.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disabilities.

5.  Entitlement to a total disability rating based on individual unemployability, prior to April 1, 2016. 



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased rating for the Veteran's right knee disability and also denied service connection for a lumbar spine disability.  The Board notes that during the course of the appeal, the RO issued a separate rating decision granting service connection for right patellar instability 

Entitlement to a total disability rating based on individual unemployability (TDIU) was granted in an April 2016 rating decision.  However, the Board notes that evidence of entitlement to a TDIU has been raised throughout the pendency of the Veteran's claim for an increased rating.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for TDIU are part and parcel of increased rating claims, the issue of TDIU prior to April 1, 2016 is properly before the Board.

In July 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  In September 2015, the Board remanded the claim for additional development.  In August 2016, the Veteran received notice that the VLJ who conducted the July 2015 hearing was no longer employed by the Board.  In August 2016, the Veteran indicated that he did not want to appear at another Board hearing.

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence of record does not indicate flexion limited to the functional equivalent of 15 degrees prior to February 19, 2015.

2.  The evidence of record is at least in relative equipoise as to whether the Veteran suffered severe and recurrent subluxation of his right knee prior to August 5, 2013.

3.  From April 1, 2016, the Veteran is status-post total right knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

4.  The Veteran's lumbar spine disability was caused by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for limitation of flexion prior to February 19, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.59, 4.71(a), Diagnostic Code 5260 (2016).

2.  A separate compensable rating of 30 percent for severe, recurrent, subluxation is warranted prior to August 5, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.59, 4.71(a), Diagnostic Code 5257 (2016).

3.  A rating in excess of 60 percent for total right knee arthroplasty, from April 1, 2016, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.59, 4.71(a), Diagnostic Code 5055 (2016).

4.  Service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to an increased rating

The Veteran is requesting an increased rating for his service-connected right knee disability.  Currently, he has a 60 percent rating assigned under 38 C.F.R. § 4.71a Diagnostic Code 5260-5055.  Prior to the 60 percent rating, he received a temporary rating of 100 percent, effective February 19, 2015, under the same code.  See Rating Decision Codesheet, 1 (Apr. 9, 2016) (VBMS).  Following total knee replacement, under Diagnostic Code 5055, the maximum schedular rating is 60 percent, which has already been assigned to the Veteran.  There are no other applicable rating criteria for a knee disability after total arthroplasty.

As such, from February 19, 2015 to present, the Veteran has received the highest available schedular evaluation for his right knee disability, and no further discussion is warranted here.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As he filed his claim for increase on February 28, 2007, the applicable rating period under review is from February 28, 2006 to February 19, 2015.  See Gaston v. Shinseki, 605 F3d 979 (Fed. Cir. 2012) (Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period).  Nevertheless, during the time period when the Veteran was assigned the 60 percent rating, entitlement to an extraschedular rating is potentially applicable, and that will be discussed below.  As such, the Board will turn to the question of whether the Veteran could be assigned a higher rating prior to his right knee replacement surgery.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA General Counsel has held that a claimant who has arthritis and instability (subluxation) of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

As previously noted, the Veteran is currently service connected for his right knee, and a 60 percent rating is assigned under 38 C.F.R. § 4.71a Diagnostic Code 5260-5055.  During the pendency of his claim, the Veteran's current disability may also fall under more appropriate diagnostic codes, qualify for an extraschedular rating, or meet the requirements for a total rating based on individual unemployability (TDIU).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5260-5055, 5261, 5262, and 5263; see also 38 C.F.R. § 3.321(b); Rice v. Shinseki, 22 Vet. App. 447 (2009).  After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Diagnostic Codes 5260 and 5261

Prior to February 19, 2015, the Veteran was rated at 20 percent under Diagnostic Code 5260, based on limited flexion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In order to receive the maximum rating of 30 percent, flexion must be limited to 15 degrees.  See id.  In measuring the Veteran's limitation of flexion, the Board considers any functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; joints that are actually painful, unstable, or maligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the applicable rating period, the Veteran underwent various instances of range of motion testing.  See VA treatment records, 165, 179, 500, 553, 560, 610, 1017 (Jan. 15, 2015) (VBMS); see also VA examination, 2 (July 10, 2009) (VBMS); see also VA examination, 4 (Aug. 14, 2014) (VBMS); see also VA examination, 3 (Mar. 24, 2015) (VBMS).  The prior VA examinations, other clinical evidence, and the credible lay evidence do not indicate flexion limited to 15 degrees, even during flare ups.  Thus, a rating under this diagnostic code in excess of 20 percent, prior to February 19, 2015, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limited extension of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and 20 percent rating is assigned when extension is limited to 15 degrees, a 30 percent rating is assigned when extension is limited to 20 degrees, a 40 percent rating is assigned when extension is limited to 30 degrees, and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  

During the applicable rating period, the Veteran underwent various instances of range of motion testing, which did not indicate any limitations of extension.  See VA examination, 2 (July 10, 2009) (noting "full extension . . . with no pain throughout," in July 2009); see also VA treatment records, 165, 179, 500, 553, 560, 610, 1017 (Jan. 15, 2015); see also VA examination, 3 (Aug. 2014) (noting "no limitation of extension," in August 2014).  In light of the above, the Board finds that the Veteran did not experience limitation of extension prior to February 19, 2015.  Therefore, a separate compensable rating under this code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Diagnostic Codes 5003 and 5257

Although the Veteran has been rated for his right knee limitation of flexion, the VA General Counsel has held that a claimant who has arthritis and instability (subluxation) of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).  Whereas 5003 concerns range of motion, the Board finds that the Veteran has not demonstrated additional disabling symptomatology, which renders this code inapplicable.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14.

Regarding 5257, the Board further interprets the General Counsel's opinion to support the assigning of separate ratings under 5260 and 5257, to include subluxation.  Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

The Veteran is already rated under Diagnostic Code 5257 as 30 percent disabling from August 5, 2013 to February 19, 2015.  See Rating Decision Codesheet, 1 (Sept. 6, 2007) (VBMS).  Upon review of the record, the Board notes that the evidence indicates that the Veteran experienced subluxation or lateral instability of the knee prior to August 5, 2013.  See, e.g., VA examination, 1 (July 10, 2009) (VBMS) (noting that the Veteran suffered a "traumatic patellar dislocation"); see also VA treatment records, 54 (Oct. 30, 2013) (Virtual VA) (noting "persistent instability" since his in-service injury).  Affording the Veteran the benefit of the doubt, the Board finds that Veteran is entitled to a 30 percent rating, under this diagnostic code, prior to August 5, 2013, during the applicable rating period on appeal.  See 38 C.F.R. § 4.3; see also 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5258 and 5259

Diagnostic Codes 5258 and 5259 involve dislocation of semilunar cartilage and removal of the symptomatic semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.  Under Diagnostic Code 5258, a 20 percent rating is assigned when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  This is the highest available rating under this code.  Id.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  This is the highest available rating under this code.  Id.  Finally, the Board notes that the Veteran may not receive simultaneous compensation under both 5258 and 5259 diagnostic codes as that would constitute "pyramiding."  See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).

The Veteran is currently in receipt of a 20 percent rating for limitation of motion, including due to pain, rated under Diagnostic Code 5260.  Assigning a separate rating under either Diagnostic Code 5268 or 5259 would constitute pyramiding, as these codes contemplate pain and limitation of motion.  See Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The Board also notes that a 20 percent rating is the highest rating the Veteran could receive under these codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Thus, the Board finds that these codes are not applicable in the instant case. 

Other Diagnostic Codes

The Board will now turn to a discussion of the other Diagnostic Codes related to the knee.  

Diagnostic Code 5256 evaluates ankyloses of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion that there is any ankylosis in the Veteran's right knee.  See VA treatment records, 85 (Apr. 9, 2016) (VBMS); see also VA examination, 6 (Mar. 24, 2015).  As such, the Board finds this Diagnostic Code is not applicable. 

Diagnostic Code 5262 provides ratings related to the impairment of the tibia and fibula, including nonunion or malunion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, review of the record does not suggest the Veteran experienced a degree of impairment contemplated under this code that would result in a higher compensable rating.  See Esteban v. Brown, 6 Vet. App. 259, 261-62; see also 38 C.F.R. § 4.14.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5263 provides a 10 percent rating when the Veteran has genu recurvatum (a deformity of the knee joint which causes it to bend backwards) whether acquired or traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.  The evidence of record does not suggest the Veteran has this deformity and therefore a rating under this Diagnostic Code is not warranted.


Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility of which may be shared among the RO, the Board, and the Under Secretary for Benefits, or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Board finds that the schedular rating criteria reasonably describe the Veteran's symptomatology and disability level.  The Veteran's primary complaint has been that of pain. The Board finds that the Veteran's pain has already been specifically contemplated by the rating criteria, the regulations regarding painful motion at 38 C.F.R. § 4.59, and the DeLuca factors.  Although the Veteran has experienced several periods of hospitalization and surgeries, he has benefited from temporary ratings of 100 percent, as contemplated by the ratings schedule.  As such, the Board finds that the Veteran's disability picture is not exceptional, and an extraschedular consideration is not required.

Entitlement to service connection for a lumbar spine disability

The Veteran seeks service connection for his lumbar spine disability.  Alternatively, he also seeks service connection on a secondary basis, due to his service-connected knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with degenerative disc disease, has reported in-service trauma to his back, and is service connected for his right knee disability.  See VA examination, 1 (Oct. 26, 2015) (VBMS); see also, e.g., Hearing Transcript, 17 (July 16, 2015) (VBMS); see also Rating Codesheet, 1-2 (Apr. 9, 2016) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of both direct and secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Shedden, 381 F.3d at 1167.

The Board now turns to the nexus requirements of both Allen and Shedden: whether a causal relationship exists between the Veteran's back disability and either his in-service injury or service-connected right knee disability.

In October 2015, the Veteran underwent a VA examination of his spine.  The examiner addressed the Veteran's contention that he injured his back during his documented fall during service.  See VA examination, 7 (Oct. 26, 2015) (VBMS).  The examiner opined that a 25 foot fall would not cause degenerative disc disease, rather, it would cause a fracture.  Id.  A fair reading of the examiner's report in its entirety leaves the reasonable impression that, in the absence of a documented fracture, he attributed the Veteran's degenerative disc disease to the natural effects of the aging process.  See id. See also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole").

The October 2015 examiner also addressed whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected knee disability.  The examiner opined that the Veteran's degenerative disc disease was not caused or aggravated by his right knee disability based on his "review of the peer reviewed literature."

Although the October 2015 examination adequately addressed the question of service-connection on a direct basis, the Board finds that the conclusory nature of the secondary service-connection opinion does not have sufficient probative value to fairly adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh . . .). 

Fortunately, favorable medical evidence of record is adequate to fairly adjudicate the Veteran's claim.  In September 2009, the Veteran received a multi-dimensional diagnosis by an "Interdisciplinary pain clinic team."  See VA treatment records, 1005 (Jan. 15, 2015) (VBMS).  Dr. E. opined that the Veteran's low back pain was the result of altered gait.  See id. at 1006.  The Veteran has also competently and credibly reported that in 2010, a physical therapist attributed his back disability to his knee disability.  See Hearing Transcript, 9 (July 16, 2015); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay person competent to report a prior diagnosis); see also VA treatment records, 1005 (Jan. 15, 2015) (VBMS) (reporting findings consistent with the Veteran's statements).

These favorable opinions place the totality of the medical evidence at least in relative equipoise to the question of causation.  Affording the Veteran the benefit of the doubt, secondary service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

1.  A rating in excess of 20 percent for limitation of flexion prior to February 19, 2015, is denied.

2.  A separate compensable rating of 30 percent for severe, recurrent, subluxation prior to August 5, 2013 is granted.

3.  A rating in excess of 60 percent for total right knee arthroplasty, from April 1, 2016, is denied.

4. Service connection for a lumbar spine disability is granted. 


REMAND

Notably, the Veteran has been awarded a total disability rating based on individual unemployability (TDIU), effective April 1, 2016.  See Rating Decision, 1 (Apr. 9, 2016).  However, claims for a TDIU are also part and parcel of a claim for an increased rating.  Notably, the Veteran has raised entitlement to a TDIU during the course of his claim for an increased rating.  See, e.g., VA Form 9, 1 (Dec. 16, 2009) (stating that he was unemployed due to the severity of his pain as well as weight bearing restrictions).

Veterans may be awarded TDIU on either a schedular or extraschedular basis.  See 38 C.F.R. § 4.16 (2016).  The Board may only grant TDIU, in the first instance, on a schedular basis.  In addition to awarding separate compensable ratings for his knee disability, the Board has awarded the Veteran entitlement to service connection for his lumbar spine disability.  However, the Veteran has not yet received a rating for this newly service-connected disability.  Whereas this rating directly impacts on the Veteran's raised claim of entitlement to an earlier effective date for TDIU, a remand is necessary.  Upon remand, after assignment of a disability rating for the Veteran's service-connected lumbar spine disability, the AOJ should address the matter of an earlier effective date for TDIU. 

Accordingly, the case is REMANDED for the following action:

After assigning a disability rating for the Veteran's newly service-connected lumbar spine disability, adjudicate the issue of entitlement to a TDIU, prior to April 1, 2016.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


